Exhibit 10.2

 



LIMITED CONSENT, WAIVER AND RELEASE

 

This LIMITED CONSENT, WAIVER AND RELEASE (this “Limited Waiver”) is entered into
this 28th day of November, 2018 by and between AROSA OPPORTUNISTIC FUND LP, a
Cayman Islands exempted limited partnership (“Lender”), and WORKHORSE GROUP
INC., a Nevada corporation (“Borrower”).

 

RECITALS

 

A. Lender and Borrower have entered into that certain Loan Agreement dated as of
July 6, 2018, as amended by that certain First Amendment to Loan Agreement dated
as of August 2, 2018 (as the same may from time to time be amended, modified,
supplemented or restated, the “Loan Agreement”), pursuant to which Lender has
made a loan to Borrower for the purposes permitted in the Loan Agreement.

 

B. Borrower has informed Lender that Borrower to desires to enter into one or
more sales (collectively, the “Cell Sale”) of 615,000 Panasonic Inc. model 18650
battery cells (the “Cells”) together with an obligation or option to repurchase
the Cells (the “Repurchase Option”) and has requested that Lender release is
security interest in Collateral consisting of the Cells solely for the purpose
of facilitating the Cell Sale, consent to Borrower’s Transfer of the Cells
pursuant to the Cell Sale and waive the requirement that Borrower prepay the
Obligations in an amount equal to the Asset Sale Proceeds arising from the Cell
Sale.

 

C. Lender has agreed to release its security interest in the Cells, consent to
the Cell Sale, and waive the requirement that Borrower prepay the Obligations in
an amount equal to the Asset Sale Proceeds arising solely from the Cell Sales,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Limited Waiver
shall have the meanings given to them in the Loan Agreement.

 

2. Release. Subject to the terms and conditions set forth herein and in reliance
on the representations and warranties of Borrower herein contained, concurrently
with the closing of a Cell Sale on terms reasonably acceptable to Lender with a
counterparty reasonably acceptable to Lender, the Cells that are Transferred
pursuant to such Cell Sale are hereby released from the security interest
created by the Guarantee and Collateral Agreement; provided that (a) Lender is
not releasing, and Lender’s security interest shall continue unimpaired, on the
proceeds of the Cells, (b) Borrower shall exercise the Repurchase Option to
reacquire all Cells sold pursuant to such Cell Sale no later than May 1, 2019 if
any of the Obligations remain outstanding as of such date, and (c) upon exercise
of the Repurchase Option or any other reacquisition of such Cells, such Cells
shall constitute Collateral for all purposes under the Guarantee and Collateral
Agreement and Borrower will execute any addendum thereto reasonably requested by
Lender. Upon request by Borrower, Lender will, at Borrower’s sole expense,
execute, deliver and acknowledge all such further documents, agreements and
certificates and instruments as Borrower may reasonably request to more
effectively effectuate the foregoing release of the Cells.

 

3. Limited Consent and Waivers.

 

(a) Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of Borrower herein contained, Lender hereby: (i)
waives compliance with the provisions of Sections 2.1(c)(iii) and 7.1 of the
Loan Agreement to the extent, and only to the extent, necessary to permit
Borrower to Transfer the Cells pursuant to a Cell Sale on terms reasonably
acceptable to Lender with a counterparty reasonably acceptable to Lender and to
do so without applying the Asset Sale Proceeds arising solely from such Cell
Sale to prepay the Obligations, and (ii) acknowledges that Duke Energy One, Inc.
(“Duke”) is reasonably acceptable to Lender and the terms of the Cell Sale
agreement in the form attached hereto as Exhibit A (the “Duke Agreement”) are
reasonably acceptable to Lender; provided that (y) this consent does not extend
to any amendments or modifications to the Duke Agreement that are adverse to the
interests of Lender and (z) Borrower shall exercise the Repurchase Option to
reacquire all Cells sold pursuant to such Cell Sale no later than May 1, 2019 if
any of the Obligations remain outstanding as of such date.

 



 1 

 

 

(b) Without limiting the generality of the provisions of Section 13.7 of the
Loan Agreement, the waiver set forth above shall be limited precisely as written
and relates solely to the noncompliance by Company with the provisions of
Sections 2.1(c)(iii) and 7.1 of the Loan Agreement in the manner and to the
extent described above, and nothing in this Limited Waiver shall be deemed to:
(i) constitute a waiver of compliance by Borrower with respect to Section
2.1(c)(iii) or 7.1 of the Loan Agreement in any other instance or any other
term, provision or condition of the Loan Agreement or any other Loan Document;
or (ii) prejudice any right or remedy that Lender may now have or may have in
the future under or in connection with the Loan Agreement or any other
instrument or agreement referred to therein.

 

4. Additional Covenants. So long as the Obligations remain outstanding,

 

(a) commencing the week of November 25, 2018, Borrower shall deliver to Lender,
on or before Friday of each week (commencing November 30, 2018) by no later than
2:00 p.m. Eastern time, an rolling 13-week cash flow forecast and in form and
detail satisfactory to Lender, together with, commencing the week of December 2,
2018, a variance analysis of actual versus forecasted amounts for the preceding
week; and

 

(b) commencing the week of November 25, 2018, no less frequently than weekly, on
a day and at a time mutually convenient to Borrower and Lender, Borrower and its
executive officers shall hold a meeting (which may be held telephonically) to
discuss and analyze the financial conditions, liquidity and operations of
Borrower and its Subsidiaries.

 

5. Warrant. Concurrently herewith, Borrower shall have (a) issued to Lender
fully executed Amended and Restated Warrants in the forms attached hereto as
Exhibit B (the “Amended and Restated Warrants”), amending and restating each of
the warrants previously issued to Lender with a strike price of the lesser of
$1.25 and the existing strike price of the warrants, such strike price subject
to further adjustment upon the issuance of equity or warrants having a lower
price per share or strike price, which Amended and Restated Warrants will be
subject to antidilution provisions, including, without limitation, in connection
with additional equity capital raises and warrant issuances, such that the
Amended and Restated Warrants will continue to be exercisable for 10% of the
outstanding common shares after any subsequent equity capital raises or warrant
issuances, and subject to other terms acceptable to Lender, (b) delivered to
Lender evidence satisfactory to Lender that all board and shareholder consents
necessary in connection with the Amended and Restated Warrants have been
obtained, (c) delivered to Lender evidence satisfactory to Lender that Borrower
has authorized and reserved a sufficient number of shares of common stock to
issue upon exercise of the Amended and Restated Warrants, and (d) delivered to
Lender evidence satisfactory to Lender that all filings necessary to be made
with the SEC and Nasdaq in connection with the issuance of the Amended and
Restated Warrants have been made. Borrower acknowledges that that (i) the
issuance of the Amended and Restated Warrants are consideration for, and a
material inducement to Lender’s entry into, this Limited Waiver and (ii) the
consents, releases and waivers set forth herein are conditioned on the
effectiveness of the Amended and Restated Warrants.

 

6. Purchase and Sale of Common Stock.

 

(a) Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of Borrower and Lender herein contained, Borrower
shall sell and deliver to Lender, and Lender agrees to purchase and acquire from
Borrower, 2,000,000 shares of the common stock of Borrower (the “Purchased
Shares”) against payment by Lender of a purchase price in cash equal to $0.01
per share (the “Purchase Price”). The Purchase Price shall be paid by wire
transfer of immediately available funds to Borrower to an account or accounts
designated by Borrower to Lender.

 



 2 

 

 

(b) If (i) Borrower shall not within thirty (30) days after the date on which
the Purchased Shares are issued (the “Issuance Date”) file with the Securities
and Exchange Commission (“SEC”) a registration statement for the resale by
Lender or any transferee therefrom of the Purchased Shares (which registration
statement shall be declared effective by the SEC no later than seventy-five (75
days (the “Effective Date”) after the Issuance Date, the “Registration
Statement”), or (ii) a registration statement (which may be the Registration
Statement) covering the issuance or resale of the Purchased Shares is not
available at any time for resale of such Purchased Shares, as contemplated above
and (x) Borrower fails to promptly, but in no event later than five (5) Business
Days after such registration statement becomes unavailable, to so notify Lender
and (y) after the Effective Date, Borrower is unable to deliver the Purchased
Shares electronically without any restrictive legend by crediting such aggregate
number of Purchased Shares to Lender’s or its designee’s balance account with
DTC its custodian system (any of the events described in clauses (i) or (ii)
above, a “Failure”), then, in each case of a Failure, in addition to all other
remedies available to Lender, Borrower shall be obligated to issue to Lender,
without any further consideration from the Lender, an additional number of
shares of Common Stock equal to 100,000 (such shares, “Additional Shares”), and,
to extent any such condition shall continue, shall further issue to Lender,
Additional Shares (on the same terms as aforesaid) for each sixty (60) day
period for which the Failure shall continue which such Additional Shares shall
not exceed 500,000 shares in total. The foregoing limit in the total amount of
Additional Shares shall in no way limit or release the Borrower's obligation to
file the registration statement or to have it declared effective within the time
frames set forth above, and to maintain the effectiveness of such registration
statement, or to in any way limit the ability of the Lender to seek or obtain
specific performance to cause the Borrower to effect the same.

 

7. Effectiveness. This Limited Waiver shall be deemed effective upon the due
execution and delivery to Lender of this Limited Waiver by each party hereto;
provided that the provisions of Sections 2 and 3 shall be effective only upon
the satisfaction of the following: (a) the due execution and delivery to Lender
of (i) the Amended and Restated Warrants and (ii) written consent of Borrower’s
board of directors to this Limited Waiver and the transactions contemplated
hereby, (b) Borrower’s satisfaction of the requirements of Section 5 hereof, (c)
Lender’s receipt of the Purchased Shares in accordance with Section 6 hereof,
(d) Borrower’s payment of all Lender Expenses incurred and invoiced as of the
date hereof, and (e) delivery of such other documents as Lender may request.

 

8. Representations and Warranties of Borrower. To induce Lender to enter into
this Limited Waiver, Borrower hereby represents and warrants to Lender as
follows:

 

(a) Immediately after giving effect to this Limited Waiver (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date),
and (b) no Event of Default has occurred and is continuing;

 

(b) Borrower has the power and authority to execute and deliver this Limited
Waiver, and to perform its obligations under this Limited Waiver and the Loan
Agreement;

 

(c) The organizational documents of Borrower delivered to Lender on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

(d) The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of its obligations under this Limited Waiver and the
Loan Agreement have been duly authorized;

 

(e) The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of its obligations under this Limited Waiver and the
Loan Agreement do not and will not contravene (i) any law or regulation binding
on or affecting Borrower, (ii) any material contractual restriction with a
Person binding on Borrower, (iii) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (iv) the organizational documents of Borrower;

 

(f) The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of its obligations under this Limited Waiver and the
Loan Agreement do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made;

 



 3 

 

 

(g) This Limited Waiver has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights;

 

(h) All the Purchased Shares have been duly authorized and validly issued, and
all of the shares of common stock of Borrower for which the Amended and Restated
Warrants are exercisable (the “Warrant Shares”) have been duly authorized and
will be validly issued, in compliance with applicable laws and the Purchased
Shares and the Warrant Shares, when issued, will be fully paid and
non-assessable. Each of the Purchased Shares and the Warrant Shares will, upon
issuance, be approved for trading on the Nasdaq Capital Market. None of the
Purchased Shares are, and none of the Warrant Shares will be, issued in
violation of any contract, agreement, arrangement or commitment to which
Borrower is a party or is subject to, or in violation of, any preemptive or
similar rights of any person.

 

(i) Borrower has not, directly or through its agents, offered or sold the
Purchased Shares or the Amended and Restated Warrants by any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
U.S. Securities Act of 1933 (the “Securities Act”).

 

(j) To the knowledge of Borrower, none of Borrower or its affiliates is a “pilot
program U.S. business” as defined in 31 C.F.R. § 801.213.

 

9. Representations and Warranties of Lender.

 

(a) Lender is (a) an “accredited investor” as that term is defined in Regulation
D promulgated under the Securities Act, and (b) a “qualified purchaser” as that
term is defined under the U.S. Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder.

 

(b) Lender understands and acknowledges that (i) the Purchased Shares have not
been registered under the Securities Act or any state or other securities law,
(ii) the Shares are being offered and sold in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws, and (iii) that such federal and state securities laws govern
any future transfers of Purchased Shares and the applicability of any exemptions
from registration in connection with such transfer. Lender is acquiring the
Purchased Shares for investment for its own account and without a present view
to any public resale or other distribution of such Shares in violation of the
Securities Act or other applicable securities law.

 

10. Acknowledgement and Consent. Each guarantor (or pledgor) listed on the
signatures pages hereof (each, a “Guarantor”) hereby acknowledges and agrees
that the Guarantee and Collateral Agreement and each other Loan Document to
which it is a party or otherwise bound (each, a “Credit Support Document”) shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Limited Waiver. Each Guarantor represents and
warrants that all representations and warranties contained in the Loan Agreement
and the Credit Support Documents to which it is a party or otherwise bound are
true, correct and complete in all material respects on and as of the date hereof
to the same extent as though made on and as of that date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true, correct and complete in all material respects on and
as of such earlier date.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Limited Waiver, such Guarantor is not
required by the terms of the Loan Agreement or any other Loan Document to
consent to the waiver of any provision of the Loan Agreement effected pursuant
to this Limited Waiver and (ii) nothing in the Loan Agreement, this Limited
Waiver or any other Loan Document shall be deemed to require the consent of such
Guarantor to any future departures to the Loan Agreement.

 

11. Prior Agreement.

 

(a) The Loan Documents are hereby ratified and reaffirmed and shall remain in
full force and effect. This Limited Waiver is not a novation and the terms and
conditions of this Limited Waiver shall be in addition to and supplemental to
all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Limited Waiver and the terms of such
documents, the terms of this Limited Waiver shall be controlling, but such
documents shall not otherwise be affected or the rights therein impaired.

 



 4 

 

 

(b) This Limited Waiver is a Loan Document. Borrower agrees and acknowledges
that any violation of or failure to comply with the terms of this Limited Waiver
shall constitute an immediate Event of Default under the Loan Agreement.

 

12. Fees and Expenses. Borrower acknowledges that all actual and reasonable
costs and expenses incurred by Lender and all reasonable fees, expenses, and
disbursements of its counsel with respect to this Limited Waiver and the
documents and transactions contemplated hereby shall be for the account of
Borrower as a Lender Expense.

 

13. Counterparts. This Limited Waiver may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

14. Governing Law. This Limited Waiver and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature page follows.]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
duly executed and delivered as of the date first written above.

 

  BORROWER:       WORKHORSE GROUP INC.       By: /s/ Stephen S. Burns     Name:
Stephen S. Burns     Title: CEO

 

  GUARANTORS:       WORKHORSE TECHNOLOGIES INC.        



By:

/s/ Stephen S. Burns

    Name: Stephen S. Burns    



Title: CEO

        WORKHORSE PROPERTIES INC.        



By:

/s/ Stephen S. Burns

    Name: Stephen S. Burns  



Title: CEO

        WORKHORSE MOTOR WORKS INC        



By:

/s/ Stephen S. Burns

    Name: Stephen S. Burns    



Title: CEO

        SUREFLY, INC.       By: /s/ Duane A. Hughes     Name: Duane A. Hughes  
  Title: President and COO

 



  LENDER:      

AROSA OPPORTUNISTIC FUND LP



        By: Arosa Capital Management Opportunistic GP II LLC   Its:   General
Partner        



By:

/s/ Till Bechtolsheimer

   

Name: Till Bechtolsheimer

    Title: Chief Executive Officer

 

 6 

 

 

EXHIBIT A

 

DUKE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

 

AMENDED AND RESTATED WARRANTS

 

 

 

 

 

 

 

 

 

 

